Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 29,1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By failing to move to withdraw his guilty plea, defendant has failed to preserve for appellate review the issue of the sufficiency of the allocution (see, People v Pellegrino, 60 NY2d 636; People v Lawrence, 100 AD2d 944; People v Mattocks, 100 AD2d 944) and review in the interest of justice is not warranted. Moreover, the defendant, “by pleading guilty prior to a decision on his suppression motion, waived final determination of the motion, and thus failed to preserve any suppression issue for appellate review” (People v Corti, 88 AD2d 345,347). Defendant’s claims of ineffectiveness of counsel require the making of an additional record, and should be determined by way of a collateral or postconviction proceeding pursuant to CPL 440.10 (see, People v Lawrence, supra; People v Drummond, 99 AD2d 760). Finally, we note that inasmuch as defendant received the sentence for which he bargained, he has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.